Per Curiam.

Appeal from a judgment of the Supreme Court at Special Term entered September 20, 1968 in Albany County, which dismissed a petition in a proceeding under section 330 of the Election Law for an order compelling the respondent Secretary of State to certify the nominations of the petitioners as candidates of the Coalition party for the offices of presidential electors under the title “Presidential Electors for Eugene J. McCarthy for President”. The Coalition party or the group of voters signing said nominating petitions is an independent body (Election Law, § 2). Petitioners, .being nominated for the public office of presidential elector, were candidates for election to public office and were required to accept their nomination (Matter of Mahoney v. Lomenzo, 21 A D 2d 971, affd. 14 N Y 2d 952), which requirement as to petitioners themselves has been fulfilled. It is undisputed that Senator McCarthy, the Coalition party’s presidential candidate, failed to accept the nomination but, rather, specifically declined the same. Special Term found, and it is argued on this appeal, that under such circumstances there has *982been no compliance with subdivision 1 of section 139 of the Election Law. However, the electors, having complied with section 139 of the Election Law, nothing further is required to qualify them. There being no other valid objection to petitioners’ nominations, the petition should have been granted. Judgment reversed,, on the law and the facts, without costs, and petition granted. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.